DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, and Species A, as shown in Fig. 7, in the reply filed on November 11, 2022, is acknowledged.
	Accordingly, claims 9-16 are withdrawn from further consideration because they are drawn to non-elected inventions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardes (US 2015/0157968).
	With respect to claim 1, Ardes discloses a filter 1, as shown in Fig. 1, having: a housing 10 comprising a cover 11, as shown in Fig. 1, wherein the housing 10 comprises a raw liquid inlet (see paragraph 0026), a clean liquid outlet (see paragraph 0026), and a discharge duct 13 (liquid drain), as shown in Fig. 1; a filter insert 2 (filter element) arranged in the housing 10 and separating a raw side from a clean side, as shown in Fig. 1; a slide valve comprising a supporting body 23 (valve rod) and a closing pin 3 (sealing head), as shown in Fig. 1, wherein the sealing head 3 is arranged such that the liquid drain 13 of the housing 10 is closable by the sealing head 3 but so as to be openable (see paragraph 0037); a coupling 24, 34, as shown in Fig. 4, arranged between the sealing head 3 and the valve rod 23, wherein the coupling 24, 34, comprises an axial securing action (see paragraph 0012, teeth run axially) axially securing the valve rod 23 at the sealing head 3 and a radial securing action (see paragraph 0012, teeth cooperate in a radial direction), separate from the axial securing action, radially securing the valve rod 23 at the sealing head 3, as shown in Fig. 6.

	With respect to claim 2, Ardes discloses wherein the coupling 34 is integrated in the sealing head 3, as shown in Fig. 6.

	With respect to claim 3, Ardes discloses wherein the axial securing action of the sealing head 3 comprises at least one receptacle 34 configured to receive a coupling element 24 of the valve rod 23, as shown in Fig. 6.

	With respect to claim 4, Ardes discloses wherein the coupling element 24 of the valve rod 23 comprises a collar or a disk, wherein the at least one receptacle 34 engages across the coupling element 24 at least in sections at a periphery of the coupling element 24, as shown in Fig. 6.

	With respect to claim 5, Ardes discloses wherein the radial sealing action of the sealing head 3 comprises at least one clamping element 34, as shown in Fig. 6.

	With respect to claim 6, Ardes discloses wherein the valve rod 23 is fastened to the cover 11 of the housing 10, as shown in Fig. 1.

	With respect to claim 7, Ardes discloses wherein the sealing head 3 is configured to be removed with the valve rod 23 from the housing 10 without being destroyed (see paragraph 0037).

	With respect to claim 8, Ardes discloses wherein the sealing head 3 comprises two sealing elements 33.1, 33.2, that are axially spaced apart from each other, as shown in Fig. 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778